—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated February 17, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiff Rose Levy slipped and fell on a short asphalt ramp which extended from the sidewalk adjacent to the *362defendant’s store into a parking lot. In their complaint, the plaintiffs alleged, inter alia, that the ramp was negligently-constructed and maintained. The defendant’s motion for summary judgment should have been denied, as its submissions were inadequate to prove as a matter of law that the ramp did not present a dangerous condition (see, McGowan v Villa Maria Coll., 185 AD2d 674). Moreover, the evidence presented by the plaintiffs in opposition to the motion was sufficient to create triable issues of fact as to the defendant’s liability (see, Reynolds v Sead Dev. Group, 257 AD2d 940). O’Brien, J. P., Goldstein and Luciano, JJ., concur.